In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-234V
                                     Filed: August 18, 2017
                                         UNPUBLISHED


    MARIE FRANCIS,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Causation-In-Fact; Diphtheria,
                                                             Tetanus, and Pertussis (DTaP)
    SECRETARY OF HEALTH AND                                  Vaccine; Shoulder Injury Related to
    HUMAN SERVICES,                                          Vaccine Administration (SIRVA)

                       Respondent.


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
      On February 17, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered left shoulder injuries resulting from a
Diphtheria, Tetanus, and Pertussis (“DTaP”) vaccination received on September 21,
2015. Pet. at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.
       On August 14, 2017, respondent filed his Rule 4(c) report in which he concedes
that petitioner’s alleged injury is consistent with a shoulder injury related to vaccine
administration (“SIRVA”) and that petitioner is entitled to compensation in this case.
Resp.’s R. 4(c) Rept. at 1. Specifically, respondent “concluded that petitioner suffered a

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
left-side shoulder injury and that the preponderance of the medical evidence indicated
that the injury was causally related to the flu vaccination she received on September 21,
2015. Id. at 12. Respondent further agrees that no other causes for petitioner’s injury
were identified, that petitioner met the statutory requirements by suffering the condition
for more than six months, and that petitioner has therefore satisfied all legal
prerequisites for compensation under the Vaccine Act. Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master